Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 1 of 23 PageID #: 1309




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


DANIEL TODD AUGUSTINE,                               4:20-CV-04072-KES

                          Plaintiff,

             vs.                             ORDER GRANTING IN PART AND
                                             DENYING IN PART DEFENDANTS’
SAVANNAH PITCHFORD,                         MOTION FOR SUMMARY JUDGMENT
Captain/Officer in charge, in her
individual capacity, DARIN YOUNG,
Chief Warden, in his individual
capacity, JESSICA COOK, Facility
Warden, in her individual capacity,
JESSICA SCHREURS, Director of
Nursing/RN, in her individual capacity,
DERRICK BIEBER, Unit Manager, in
his individual capacity,

                          Defendants.


      Plaintiff, Daniel Todd Augustine, filed a pro se civil rights lawsuit under

42 U.S.C. § 1983. Docket 1. Augustine’s claims against defendants in their

official capacities were dismissed in this court’s screening order. Docket 5 at 8.

Now, defendants move in their individual capacities for summary judgment

based on qualified immunity and for a protective order. Dockets 26, 35.

I.   Defendants’ Motion for Summary Judgment

      A.   Factual Background

      Viewing the evidence in the light most favorable to Augustine, as the
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 2 of 23 PageID #: 1310




non-moving party, the facts are: 1 Augustine sustained an “open wound” while

doing burpees during recreation time at the South Dakota State Penitentiary

(SDSP) on January 23, 2020. Docket 32 ¶¶ 2, 20. He waited two days before

reporting his injury to Health Services. Id. ¶ 11. When he did report the injury,

he described it as a “zit/blister” and “pop[ped]” it. Id. ¶ 12. Augustine showed

the injury to Health Services staff and they “cultured [his] wound and dressed

it.” Id. ¶ 13 (brackets in original). Augustine claims that when he entered Health

Services, he was met with laughter, profanity, and snide comments. Docket 40-1

at 8. Health Services instructed Augustine on how to use warm packs. Docket

32 at ¶ 15. He was advised to keep the area dry and clean. Id. ¶ 16. He was also

instructed on how to engage in proper hand washing to reduce the chance of

infection. Id. On January 25, 2020, the same day Augustine reported his injury,

Health Services took a culture of the injury and he was instructed to return if

the injury worsened. Id. ¶¶ 17-18. A lab culture typically takes a minimum of

forty-eight hours for the results to become apparent. Id. ¶ 19.

      On January 26, 2020, Augustine was prescribed ibuprofen and

acetaminophen as well as ciprofloxacin and he was again instructed on how to


1 Because defendants move for summary judgment, the court recites the facts
in the light most favorable to Augustine. Where the facts are disputed, both
parties’ averments are included. Under Local Civil Rule 56.1(D), “All material
facts set forth in the movant’s statement of material facts will be deemed to be
admitted unless controverted by the opposing party’s response to the moving
party’s statement of material facts.” Augustine filed a “statement of disputed
factual issues.” Docket 40. Augustine’s disputed facts do not align with the
specific number of defendants’ undisputed facts, but this court will consider
Augustine’s disputed factual issues, and liberally construes the document as
an affidavit. Compare Docket 32 with Docket 40.
                                        2
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 3 of 23 PageID #: 1311




care for the injury. Id. ¶¶ 21-22, 25. Later that day, Augustine asserts that he

experienced severe pain that caused him to hold his breath. Docket 40-1 at 8.

Augustine reported shortness of breath and Physician Assistant Alyssa Welbig

gave a verbal order for an EKG. Docket 32 ¶ 27. Augustine claims Welbig told

him to “stop hyping it up . . . .” Docket 40-1 at 8. On the evening of January 27,

2020, Augustine went to Health Services and complained of an infection of his

right knee. Docket 32 ¶ 28. His knee was examined and the “knee revealed that

it was ‘red, swollen and ha[d] a center site, serosanguinous fluid on band-aid

about half centimeter in circumference.’ ” Id. (quoting Docket 29 ¶ 19).

Augustine asserts that Health Services said there was nothing they could do and

when he asked about E-Care, Amanda said “she wasn[’]t going to waste the

time.” Docket 40-1 at 8. The Nursing Staff chose to schedule a sick call with a

provider. Docket 32 ¶ 29. Augustine was “upset he was not being sent out” and

walked away without taking any medication. Id. (quoting Docket 29 ¶ 20). A

provider reviewed Augustine’s lab results on January 27, 2020, and did not

issue a new order. Id. ¶ 30. Augustine was seen three times by Health Services

on January 27, 2020. Dockets 27-5, 27-11, 27-13.

      Later that evening, Augustine pushed the emergency call button in his cell

and claimed that he could not move and that the pain had spread to his

abdomen and groin. Id. ¶ 31. Officers allege that they said Augustine should be

seen by Health Services. Id. ¶ 32. Officer Pitchford was in charge the evening

that Augustine activated his emergency call button in his cell. Id. ¶ 40. Pitchford

contacted Health Services but they advised her that it was not necessary to see
                                        3
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 4 of 23 PageID #: 1312




Augustine at that time because he had been seen earlier that day. Id. ¶ 41.

Pitchford relied on what Health Services told her and believed it was not a

medical emergency. Id. ¶ 43. She informed Augustine he would have to wait

until the morning to be seen by medical staff. Id. Augustine claims that the

denial to be seen by Health Services after he pushed the emergency call light

was a “denial of treatment . . . [that] violated his [Eighth] Amendment right[] to

be free of cruel and unusual punishment . . . .” Docket 40-1 at 2. Augustine

claims Pitchford directly participated in this alleged denial of medical treatment

and that she had “every opp[ortunity] to intervene as her rank of Captain gave

her power to have him evaluated[,] yet she failed to act when the law required

her to do so.” Docket 40 ¶ 7.

      On January 28, 2020, Augustine claims that his symptoms were

agonizing, and he asked about being provided a wheelchair. Docket 40-1 at 9.

Augustine went to Health Services and insisted on being provided a wheelchair.

Docket 32 ¶¶ 48-49. Dr. Sultana, the provider at the time, denied Augustine’s

request and stated that Augustine would be fine with crutches. Id. ¶ 49.

Augustine threw his crutches down and walked out of the clinic. Id. ¶¶ 50-51.

Unit Manager Derrick Bieber spoke with Augustine about the wheelchair

request and he called Health Services but was told that Augustine was fine with

crutches. Id. ¶¶ 52-53. Because Augustine had left his crutches at Health

Services, he needed a way to get his crutches. Docket 40-1 at 9. He claims that

officers refused to bring him his crutches and would not allow other inmates to

get the crutches for him. Id. Inmates tried to help Augustine because he was in
                                        4
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 5 of 23 PageID #: 1313




severe pain. Id. Bieber spoke with Augustine about the wheelchair and he called

Health Services but was told that Augustine was fine with crutches. Docket 32

¶¶ 52-53.

      On January 28, 2020, the lab results came back indicating the culture

had developed “Staphylococcus Aureus- MRSA.” Id. ¶¶ 57-58. Augustine’s

treatment was changed and he was prescribed a common antibiotic prescribed

to treat infection, sulfamethoxazole trimethroprim. Id. ¶ 61. He was also

prescribed an antibiotic ointment. Id. ¶ 62. Health Services saw Augustine again

on January 29, 2020. Id. ¶¶ 63, 66. At this time, his symptoms were “much

worse” and his right knee had doubled in size compared to his left knee. Id.

Augustine claims that the wound was black in color. Docket 40-1 at 9. At this

point, Augustine claims that he could not stand up without burning pain and he

had pain in his toes and abdomen. Id. at 10.

      Health Services noted that streaking was present and it was concerned

about a bone infection. Docket 32 ¶ 67. Health Services then called Avera

McKennan Emergency Department (ED) to coordinate transportation. Id. ¶ 67.

When Augustine was seen at the ED, he informed the physician that he was

“doing burpees on the gym floor on 1.23.20 and sustained a small scrape” and

later pulled off a blister over the region. Id. ¶ 68. The staff in the ED described

Augustine’s injury as a “superficial injury to his knee” that “got secondarily

infected” when he opened the blister. Id. ¶ 69. The Acute Operative Report

(Report) indicated that Augustine had “[s]eptic prepatellar bursitis of [the] right

knee.” Docket 27-146 at 1. The Report noted that although Augustine was on
                                         5
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 6 of 23 PageID #: 1314




antibiotics, his leg did not improve and became more painful. Docket 32 ¶ 70.

Augustine agreed with the orthopedic plan to have his right knee drained. Id.

¶ 73. An MRI was performed and there was “[n]o evidence of osteomyelitis or

synovitis.” Id. ¶ 77. The incision and drainage (I&D) was performed on January

30, 2020, and no further surgeries were ordered at that time. Id. ¶¶ 78, 80.

      On February 1, 2020, even though Augustine complained of pain in his

calf and foot, Avera McKennan’s plan was to discharge Augustine back to prison

because complications from surgery were not seen and medication was issued.

Id. ¶¶ 82-83. Dr. Krjaca indicated that Augustine’s discharge plan of care

included:

      [t]wice daily dressing changes to the right knee. Iodoform half-inch
      gauze packing followed by dry dressings and an Ace wrap. The more
      superior incision should have the gauze pack laterally and the more
      inferior incision gauze packed medially. Remove the packing prior to
      showering in the morning, replace packing and dressings after
      showering.

Docket 27-146 at 2. Augustine returned to SDSP on February 2, 2020 and did

not voice any concerns. Id. ¶ 84. Augustine claims that when he returned to the

SDSP that he chose to go back to his cell because he was afraid of mistreatment

“at the hands of the state . . .” and that Dr. Sultana attempted to reduce his

medication order. Docket 40-1 at 10-11. Augustine’s Treatment Plan signed by

“AREINDERS” was identical to Dr. Krajca’s order stated above. Compare Docket

27-146 with Docket 27-27. Augustine was proscribed doxycycline (for infection),

hydrocortisone cream (for infection), tramadol, and hydrocodone (for pain relief).

Id. ¶ 86-87; Dockets 27-30, 27-32, 27-34, 27-38.

                                        6
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 7 of 23 PageID #: 1315




      On February 2, 2020, a week after his discharge from Avera McKennan,

Health Services scheduled Augustine to be seen by the on-site provider. Docket

32 ¶ 88. Jessica Schreurs is “employed as Director of Nursing/RN at South

Dakota State Penitentiary.” Docket 16 ¶ 8. 2 Augustine claims that from

February 2-8, 2020, Schreurs and Health Service Nurses used expired iodoform

strips to pack his wounds and he brought it to the nurses’ attention on

February 8, 2020. Docket 40-1 at 11.

      On February 3, 3030, Dr. Sultana gave a verbal order to discontinue the

dose of tramadol and Hydro/APAP but ordered that Augustine start

“HYDROC/APAP” AND “TRAMADOL.” Docket 27-42. A treatment note stated

that the wound must be monitored for infection. Docket 27-43. Because of pain,

Augustine refused to allow nurses and doctors to change the dressing or

examine his leg. Docket 32 ¶¶ 96-99; Docket 27-45. Later that day, Health

Services was able to conduct a wound assessment and Augustine was told to

notify Health Services if he experienced any “redness, warmth or unusual

drainage from the site.” Docket 32 ¶ 101; see Docket 27-44. When Augustine


2 Defendants cite to an affidavit of Schreurs in their statement of undisputed
facts. See Docket 32 ¶ 273. This affidavit has not been filed with the court. A
statement of undisputed fact must be supported by “citing to particular parts
of material in the record, including depositions, documents, electronically
stored information, affidavits or declarations, stipulations . . . admissions,
interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). “The court
need consider only the cited materials, but it may consider other materials in
the record.” Id. at 56(c)(3). This court will consider the fact asserted in
defendants’ answer regarding Schreurs’s employment status. This court cannot
consider the asserted undisputed fact that as the Director, Schreurs was not
involved in the day-to-day care decisions regarding Augustine’s treatment,
because that alleged fact is not supported by material within the record.
                                          7
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 8 of 23 PageID #: 1316




returned that evening and was concerned about how his foot was feeling, the

Nursing Staff arranged for an “Avera E-Care” visit. Docket 32 ¶ 102. The outside

provider on the E-Care visit recommended that if Augustine had “any worsening

erythema or has a fever greater than 100.5F, he needs to be seen in the ER.” Id.

¶ 104.

      On February 4, 2020, when Augustine was seen by Health Services to

assess his wound care and mobility, Augustine asked about being discharged

from the Infirmary. Id. ¶ 106, 108. After being warned about the chance of

infection and that he would need to sign a release of responsibility if he left, he

agreed to stay in the Infirmary. Id. ¶¶ 106-07. Augustine’s wound dressing was

changed and repacked. Docket 27-58. On February 6, 2020, Augustine was

warned about the risk of reinfection when he was “visualized after shower

wiping blood from his knee with [the] bottom of his hospital pants.” Docket 32

¶¶ 111-13. Later, Augustine reported a numbness in his right foot and his foot

was cool to the touch but there were no signs/symptoms to believe an infection

was present. Id. ¶¶ 114-16. Augustine requested that his dressing be changed

only after he took his pain medication. Docket 27-59.

      On February 9 and 10, 2020, he reported burning under the skin of his

knee and numbness of his foot. Docket 32 ¶¶ 121-126. Augustine described his

pain as an 8 out of 10 even while taking prescription pain medication, and an x-

ray was ordered. Id. ¶¶ 127-28. A Wound Nurse Treatment Plan stated that the

new instruction was to place an “ABD pad covered with Kerlix and wrap[] with

[an] ace bandage . . . .” Docket 27-70. Augustine claims that he pressed his call
                                         8
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 9 of 23 PageID #: 1317




light and no one responded to him to bring his pain medication and this

amounted to a delay in his treatment. Docket 40-1 at 11.

      In a February 10, 2020 meeting with Health Services, Augustine asserted

that he did not trust the care he was receiving and that he wanted to hear from

the surgeon about how his wound was doing. Docket 32 ¶¶ 130-31. A treatment

note was entered to schedule an appointment with a provider “regarding

concerns to patient’s right knee.” Docket 27-78. On February 11, 2020,

Augustine allegedly told Health Services that because his knee hurt badly, he

wanted to delay his dressing change but was later seen laughing and talking on

his Ipad. Docket 32 ¶¶ 132-36. The Encounter Notes filed by Nurse Katie

DeNeui on February 11, 2020, reported that Augustine’s dressings were

changed and that the “[o]uter open wound was [not] packed with 20 cm of

iodoform due to being out. More was ordered for second dressing change.

Patient educated of this and was okay with plan of care.” Docket 27-77. 3

      An x-ray was ordered on February 12, 2020, and during the x-ray,

Augustine refused to extend his leg into proper positioning and the x-ray

showed an issue not previously seen but that it was “nonspecific.” Id. ¶¶ 142-

43; Docket 27-82. On February 13, 2020, Health Services called Dr. Krajca’s

nurse to schedule a follow-up, but the nurse reported that Dr. Krajca did not

need to see Augustine in the clinic but that he could be seen by a provider at


3The court is unsure whether this note should have said that the wound was
not packed due to being out of iodoform. The Encounter Note supports that
because the Infirmary was out of iodoform the wound was not packed. See
Docket 27-77.
                                       9
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 10 of 23 PageID #: 1318




SDSP. Id. ¶ 146. On the same day, an Encounter Note written by Nurse

Christine Scovill reported that Augustine’s dressing was changed but it did not

address whether Augustine’s wound was packed as ordered by the ED Doctor.

Docket 27-85. At the Tele-Health follow-up, the Infectious Disease Doctor, Dr.

Diaz, was concerned about the lack of resolution of Augustine’s infection and

the discharge from the wound. Docket 32 ¶¶ 147-48. Health Services ordered

Augustine to be transported to Avera McKennan Hospital. Id. ¶ 152. At the

hospital, a CT scan and blood cultures were ordered. Id. ¶¶ 157-58. The ED

Visit Notes state that Augustine reported to be in extreme pain, and that he had

lost 12 pounds since the infection started. Docket 27-90. On February 13, 2020,

Doctor Jabbour Bassel diagnosed Augustine to have a “[r]ight knee prepatellar

bursitis infection secondary to MRSA with overlying cellulitis.” Docket 27-91.

Doctor Asma S. Syed reported that:

      [o]n discussion with orthopedics there was noticed to be a large
      amount of packing present, which was causing significant
      inflammation and had been in there for about 2 days. He is supposed
      to get his packing changed twice a day, and everyday. And the
      instructions were given to them during my visit with him.

Docket 27-92 (emphasis added). Orthopedic Surgery and Infectious Disease

Doctors determined that Augustine did not need an operation or additional

antibiotics. Docket 32 ¶¶ 159-60. Augustine was discharged with a regimen of

600 mg of ibuprofen every 6 hours. Id. ¶ 160. Dr. Carpenter did not agree with

the Hospital assessment that the packing had been in for two days prior to

coming to the hospital. Id. ¶¶ 161-162. In Dr. Carpenter’s “professional medical

judgement,” Augustine’s medical records “clearly suggest[] that he was feigning
                                       10
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 11 of 23 PageID #: 1319




symptoms of pain and being ill” because he reported to be in pain but

individuals saw him being active (playing basketball etc). Id. ¶ 176

      On February 22, 2020, Augustine was sent back to the ER when he

started experiencing abdominal pain. Docket 27-102 at 1. The Radiology Details

state that Augustine’s CT of his abdomen looked normal, and his lab work was

normal. Id. at 5. Doctor Peter W. Levasseur stated that “[t]he lack of any findings

whatsoever are concerning that these are factitious symptoms and possibly

drug-seeking behavior.” Id. at 5.

      Orthopedic Surgeon, Dr. Krajca, saw Augustine on March 3, 2020, after

Augustine complained of heavy yellow/brown discharge, but Dr. Krajca reported

that the incision was healing well and was without drainage. Docket 32 ¶¶ 180-

81. Dr. Krajca also reported that there were no signs of infection and only mild

swelling. Id. ¶ 182. Augustine had a follow up appointment with an Infectious

Disease Specialist on March 4, 2020. Id. ¶ 188. The Specialist noted a small

amount of drainage, and activity and range of motion were normal. Id. ¶ 188.

Augustine was seen by Health Services on March 5-12, 2020. Id. ¶¶ 188-193,

199-208. Augustine started physical therapy on March 10, 2020, to work on

weight bearing and range of motion. Id. ¶¶ 194-195.

      On March 26, 2020, Augustine was seen by a provider due to swelling and

discoloration, and an x-ray was ordered. Id. ¶ 210. The provider prescribed a

knee brace. Id. ¶ 212. Another x-ray was taken on March 30, 2020, and it

revealed no fractures, dislocations, or evidence of osteomyletis. Id. ¶ 213.

Augustine was seen walking without difficulty and running in a hallway. Id.
                                        11
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 12 of 23 PageID #: 1320




¶ 214. Augustine complained about burning in his right knee, but assessments

showed normal range of motion and ability to walk. Id. ¶¶ 229-30. An x-ray

revealed no abnormalities. Id. ¶ 245.

      B.   Legal Standard

      Summary judgment is appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet this

burden by presenting evidence that there is no dispute of material fact or by

showing that the nonmoving party has not presented evidence to support an

element of its case on which it bears the ultimate burden of proof. Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986). To avoid summary judgment, “[t]he

nonmoving party may not rest on mere allegations or denials, but must

demonstrate on the record the existence of specific facts which create a

genuine issue for trial.” Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th

Cir. 2005) (internal quotation omitted). The underlying substantive law

identifies which facts are “material” for purposes of a motion for summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      “Only disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment.

Factual disputes that are irrelevant or unnecessary will not be counted.” Id.

“[T]he mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment; the



                                        12
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 13 of 23 PageID #: 1321




requirement is that there be no genuine issue of material fact.” Id. at 247-48

(emphasis omitted).

      Essentially, the availability of summary judgment turns on whether a

proper jury question is presented: “The inquiry performed is the threshold

inquiry of determining whether there is the need for a trial—whether, in other

words, there are any genuine factual issues that properly can be resolved . . .

in favor of either party.” Id. at 250. Prisoners who proceed pro se are entitled to

the benefit of liberal construction at the pleading stage. Quam v. Minnehaha

Cty. Jail, 821 F.2d 522, 522 (8th Cir. 1987). Nonetheless, the summary

judgment standard set forth in Rule 56 of the Federal Rules of Civil Procedure

remains applicable to prisoners proceeding pro se. Id. The district court is not

required to “plumb the record in order to find a genuine issue of material fact.”

Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 260 (8th Cir. 1996).

      Courts must remain sensitive, however, “to the special problems faced by

prisoners attempting to proceed pro se in vindicating their constitutional

rights, and [the Eighth Circuit does] not approve summary dismissal of such

pro se claims without regard for these special problems.” Nickens v. White, 622

F.2d 967, 971 (8th Cir. 1980). “[W]hen dealing with summary judgment

procedures technical rigor is inappropriate where . . . uninformed prisoners are

involved.” Ross v. Franzen, 777 F.2d 1216, 1219 (7th Cir. 1985).

      C.   Legal Analysis

      Defendants argue that they are entitled to qualified immunity because

their actions did not amount to constitutional violations. See Dockets 26, 27.
                                        13
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 14 of 23 PageID #: 1322




To determine whether a government official is entitled to qualified immunity,

the court asks: (1) whether the facts alleged, viewed in the light most favorable

to plaintiff, demonstrate the official’s conduct violated a constitutional right,

and (2) whether the constitutional right was clearly established at the time of

the alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001). The court

may address the elements in any order and if either of the elements is not met,

then the official is entitled to qualified immunity. Pearson v. Callahan, 555 U.S.

223, 236 (2009).

      “Defendants readily acknowledge that Inmate Augustine has a ‘well-

established right not to have known, objectively serious medical needs

disregarded.’ ” Docket 27 at 5 (quoting Fourte v. Faulkner Cnty., Ark., 746 F.3d

384, 387 (8th Cir. 2014)). Because defendants do not dispute that the

constitutional right was clearly established, this court will only address whether

Augustine has demonstrated that defendants’ alleged conduct amounted to a

constitutional violation.

      To be successful on an Eighth Amendment claim, Augustine must

demonstrate: “(1) that [he] suffered objectively serious medical needs and (2)

that the prison officials actually knew of but deliberately disregarded those

needs.” Dulany v. Carnahan, 132 F.3d. 1234, 1239 (8th Cir. 1997) (internal

citations omitted). Medical needs must be serious and “[t]he failure to treat a

medical condition does not constitute punishment within the meaning of the

Eighth Amendment unless prison officials knew that the condition created an

excessive risk to the inmate's health and then failed to act on that knowledge.”
                                         14
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 15 of 23 PageID #: 1323




Id. “In determining whether the inmate has an objectively serious medical need,

. . . the need or the deprivation alleged must be either obvious to the layperson or

supported by medical evidence, like a physician's diagnosis.” Roberson v.

Bradshaw, 198 F.3d 645, 648 (8th Cir. 1999) (internal citations omitted and

italics in original). Defendants do not specifically contest that Augustine had a

serious medical need. See Docket 27 at 6.

      To demonstrate deliberate indifference, “[t]he prisoner must show more

than negligence, more even than gross negligence, and mere disagreement with

treatment decisions does not rise to the level of a constitutional violation.” Jolly

v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting Estate of Rosenberg v.

Crandell, 56 F.3d 35, 37 (8th Cir. 1995)). “Deliberate indifference may be

manifested by prison doctors in responding to the prisoner’s needs or by prison

officials in intentionally denying or delaying access to medical care or

intentionally interfering with prescribed treatment.” Meloy v. Bachmeier, 302

F.3d 845, 849 (8th Cir. 2002) (citing Estelle v. Gamble, 429 U.S. 97, 104-05

(1976).

      “A plaintiff can show deliberate indifference in the level of care” by: (1)

“showing grossly incompetent or inadequate care[;]” (2) “showing a defendant’s

decision to take an easier and less efficacious course of treatment[;]” or

“showing a defendant intentionally delayed or denied access to medical

care.” Allard v. Baldwin, 779 F.3d 768, 772 (8th Cir. 2015) (internal citations

omitted). “Medical care so inappropriate as to evidence intentional



                                        15
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 16 of 23 PageID #: 1324




maltreatment or a refusal to provide essential care violates the [E]ighth

[A]mendment.” Smith v. Jenkins, 919 F.2d 90, 93 (8th Cir. 1990).

      For a delay in treatment claim, the court will measure the objective

seriousness of the alleged deprivation with reference to the effect of the delay.

Crowley v. Hedgepeth, 109 F.3d 500, 502 (8th Cir. 1997) (holding that there

was not a violation of the Eighth Amendment when inmate failed to submit

medical evidence to support that the delay in receiving sunglasses had an

adverse effect or caused further damage to his eye). In order to support a delay

in medical treatment claim the inmate “must place verifying medical evidence

in the record to establish the detrimental effect of delay in medical treatment to

succeed.” Id. (quoting Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1188

(11th Cir. 1994)).

             1.   Defendants Darin Young and Jessica Cook

      Defendants argue that Chief Warden Darin Young and Facility Warden

Jessica Cook were not involved in the alleged violations. Docket 27 at 26. In an

individual capacity suit under § 1983, a plaintiff seeks to impose personal

liability on a state actor for actions taken under color of state law. Monell v.

Dep't of Social Servs., 436 U.S. 658, 690 n.55 (1978). Only state actors whose

personal conduct caused the deprivation of a federal right are liable under

§ 1983. Pulaski Cnty. Republican Comm. v. Pulaski Cnty. Bd. of Election

Comm'rs., 956 F.2d 172, 174 (8th Cir. 1992) (citing Kentucky v. Graham, 473

U.S. 159, 166 (1985)). A person must have been “personally involved or had

direct responsibility” in the alleged violation in order to establish liability under
                                         16
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 17 of 23 PageID #: 1325




§ 1983. Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985). The record

does not include alleged facts about Young and Cook. See Dockets 32, 40.

Further, “a general responsibility for supervising the operations of a prison is

insufficient to establish the personal involvement required to support liability.”

Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995). Augustine has failed

to raise of genuine issue of material fact that Young and Cook were personally

involved in his alleged constitutional violations. Thus, Young and Cook are

entitled to summary judgment based on qualified immunity.

            2.   Defendant Savannah Pitchford

      Augustine claims that Pitchford denied and delayed his treatment. See

Dockets 40 ¶ 7, 40-1 at 2. On the evening of January 27, 2020, Pitchford was

the officer in charge when Augustine pushed his emergency call button. Docket

32 ¶¶ 31, 40. Augustine claimed that he could not move, and the pain had

spread to his groin and abdomen. Id. ¶ 31. After Augustine pushed the button,

Pitchford contacted Health Services and was advised that Augustine did not

need to be seen at that moment and that he could wait until the morning. Id.

¶ 41. Pitchford relied on what Health Services told her and believed it was not a

medical emergency. Id. ¶ 43. She informed Augustine he would have to wait

until the morning to be seen by medical staff. Id.

      Augustine claims that the denial to be seen by Health Services after he

pushed the emergency call light was a “denial of treatment . . . [that] violated

his [Eighth] Amendment right[] to be free of cruel and unusual

punishment . . . .” Docket 40-1 at 2. Augustine claims Pitchford directly
                                        17
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 18 of 23 PageID #: 1326




participated in this alleged denial of medical treatment and that she had “every

opp[ortunity] to intervene as her rank of Captain gave her [the]power to have

him evaluated[,] yet she failed to act when the law required her to do so.” Id.

¶ 7.

       Augustine must assert alleged facts that show Pitchford

“intentionally . . . denied access to medical care . . . .” Allard v. 779 F.3d at

772. Here, Pitchford relayed information from Health Services to Augustine.

Docket 32 ¶ 43. The record shows that Augustine had been receiving medical

care up to this point—cultures were taken for a lab test, he was given

medication and ointment for his injury, and his wound was dressed. Id. ¶¶ 13,

17-18, 21-22, 25. On January 27, 2020, Augustine was seen by Health

Services at 11:35 AM, 2:49 PM, and 8:41 PM. Dockets 27-5, 27-11, 27-13.

Augustine had already been seen three times that day. Dockets 27-5, 27-11,

27-13. It appears the issue is not that Augustine was denied medical care, but

that he was denied additional care that he believed was necessary.

       In Plemmons v. Roberts, defendants were not entitled to qualified

immunity when they did not immediately call for medical assistance after the

inmate told them he had a history of heart attacks and was experiencing arm

pain, chest pain, nausea, and profuse sweating. 439 F.3d 818, 824 (8th Cir.

2006). Here, Pitchford promptly acted after Augustine pushed his emergency

call light and she contacted Health Services. Docket 32 ¶ 43. “Prison officials

lacking medical expertise are entitled to rely on the opinions of medical staff

regarding inmate diagnosis and the decision of whether to refer the inmate to
                                         18
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 19 of 23 PageID #: 1327




outside doctors . . . .” Holden v. Hirner, 663 F.3d 336, 343 (8th Cir. 2011).

Further, a disagreement of treatment decisions does not amount to a

constitutional violation. Jolly, 205 F.3d at 1096. Because Pitchford relied on

the decision of Health Services, there is not a genuine issue of material fact

that Pitchford denied Augustine medical care.

      Pitchford’s actions also do not amount to a delay in treatment because

Augustine has not placed medical evidence into the record to establish that the

delay of not being seen for the fourth time in one day established a “detrimental

effect” to his condition. See Crowley, 109 F.3d at 502. The cultures for the lab

were taken on January 25, 2020 (the day Augustine reported his injury to

Health Services), and the results came back on January 28, 2020 (the day after

Augustine pushed his emergency call button). Docket 32 ¶¶ 57-58. As soon as

the lab results came back, the treatment plan changed to treat the infection. Id.

¶ 61. On January 29, 2020, Augustine was sent to the Emergency Room when

his symptoms became worse. Id. ¶¶ 63, 66-67. Augustine has not established

that the delay of not being seen in the evening on the August 27, 2020, had a

detrimental effect on his condition. Pitchford relied on the medical expertise of

Health Services to not seek treatment the night of August 27, 2020. Id. ¶ 43.

Thus, Pitchford’s motion for summary judgment based on qualified immunity is

granted.

            3.   Derrick Bieber

      Augustine claims that Unit Manager Bieber denied him medical care.

Docket 40-1 at 8. On January 28, 2020, Augustine asked to be provided with a
                                        19
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 20 of 23 PageID #: 1328




wheelchair. Docket 32 ¶¶ 49-49. Dr. Sultana denied his request and said that

Augustine would be fine on crutches. Id. ¶ 49. Augustine threw his crutches

down and walked out of the clinic. Docket 32 ¶ 50-51. Bieber spoke with

Augustine about the wheelchair and he called Health Services but was told that

Augustine was fine with crutches. Id. ¶¶ 52-53. Bieber’s reliance on the answer

from Health Services does not constitute a denial of medical treatment. See

Holden, 663 F.3d at 343. Bieber, without medical expertise, was merely

inquiring and relaying the information to Augustine. Thus, Bieber is entitled to

summary judgment based on qualified immunity.

            4.   Jessica Schreurs

      Defendants assert that Schreurs was not personally involved in the

alleged constitutional violations. Docket 27 at 26. Augustine claims that

Schreurs was personally involved in using expired iodoform strips to pack his

wound and is responsible for the Nursing Staffs’ actions. See Docket 41-8. The

Eighth Circuit has found that under § 1983:

      A supervisor cannot be held liable for an employee's
      unconstitutional actions based on a theory of respondeat superior.
      Rather, a supervisor incurs liability for a violation of a federally
      protected right when the supervisor is personally involved in the
      violation or when the supervisor's corrective inaction constitutes
      deliberate indifference toward the violation. The supervisor must
      know about the conduct and facilitate it, approve it, condone it, or
      turn a blind eye for fear of what [he or she] might see.

Ottman v. City of Independence, Mo., 341 F.3d 751, 761 (8th Cir. 2003)

(alteration in original) (citation and internal quotations omitted). “[A] supervisor

can act with ‘deliberate, reckless indifference’ even when he does not act

                                        20
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 21 of 23 PageID #: 1329




‘knowingly.’ ” Kahle v. Leonard, 477 F.3d 544, 551-52 (8th Cir. 2007) (quoting

Farmer, 511 U.S. at 842).

      The court must establish whether there is a genuine issue of material

fact that an Eighth Amendment violation occurred because a supervisor is only

liable when they were “involved in the violation . . . .” Ottman, 341 F.3d at 761.

Because Schreurs is the Director of Nursing, the court will confine its analysis

to the alleged actions of Nursing Staff and the allegations against Schreurs

personally. A plaintiff can show deliberate indifference by “showing a

defendant’s decision to take an easier and less efficacious course of treatment

. . . . ” Allard, 779 F.3d at 772. Dr. Krajca ordered that Augustine’s discharge

plan of care include:

      [t]wice daily dressing changes to the right knee. Iodoform half-inch
      gauze packing followed by dry dressings and an Ace wrap. The more
      superior incision should have the gauze pack laterally and the more
      inferior incision gauze packed medially. Remove the packing prior to
      showering in the morning, replace packing and dressings after
      showering.

Docket 27-146 at 2. Health Services’ treatment order followed the Hospital

discharge plan. See Docket 27-7. Augustine claims that on February 2-8, 2020,

Schreurs and Health Services’ nurses used expired iodoform strips to pack his

wounds. Docket 40-1 at 11. In the Encounter Notes from February 11, 2020,

Nurse Katie DeNeui reported that Augustine’s dressings were changed and that

the “[o]uter open wound was [not] packed with 20cm of Iodoform due to being

out. More was ordered for second dressing change. Patient educated of this and

was okay with plan of care.” Docket 27-77.

                                        21
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 22 of 23 PageID #: 1330




      On February 13, 2020, an Encounter Note written by Nurse Christine

Scovill reported that Augustine’s dressing was changed but the report does not

indicate that the wound was packed. Docket 27-85. Further, when Augustine

was seen in the ED for the second time, Doctor Asma S. Syed reported that:

      [o]n discussion with orthopedics there was noticed to be a large
      amount of packing present, which was causing significant
      inflammation and had been in there for about 2 days. He is supposed
      to get his packing changed twice a day, and everyday. And the
      instructions were given to them during my visit with him.

Docket 27-92 (emphasis added). At this time, there is genuine issue of material

fact as to whether Nursing Staff were deliberately indifferent to Augustine’s

serious medical need by choosing a less efficacious treatment route—by

allegedly using expired iodoform packing strips, by not packing the wound as

required, and by not removing old packing in the wound that caused severe

inflammation. Dockets 27-77, 27-85, 27-92. 4 Augustine has raised a genuine

issue of material fact about whether Schruers, as the Director of Nursing, knew

about this conduct, approved it, condoned it, or turned a blind eye from the

conduct. See Ottman, 341 F.3d at 761. Thus, Schruers is not entitled to

summary judgment based on qualified immunity. If defendants or Augustine

move for summary judgment at a later date, Augustine must present evidence

of Schruers personal involvement and/or evidence that she condoned the

actions, helped facilitate the actions, or approved the actions.




4 Augustine did not sue a particular nurse on the nursing staff. He has access
to nurses’ names on the encounter or treatment notes.
                                      22
Case 4:20-cv-04072-KES Document 43 Filed 06/14/21 Page 23 of 23 PageID #: 1331




II.   Motion for a Protective Order

      Defendants move for a protective order asking that discovery be stayed

until the resolution of their motion for summary judgment. Docket 35. Because

this court has ruled on their motion for summary judgment, their motion for a

protective order (Docket 35) is denied as moot.

      Thus, it is ORDERED:

      1. That Defendants’ motions for summary judgment (Docket 26) is granted

        in part and denied in part. Defendants Darin Young, Jessica Cook,

        Savannah Pitchford, and Derrick Bieber are entitled to summary

        judgment based on qualified immunity. Defendant Jessica Schreurs’s

        motion for summary judgment based on qualified immunity is denied.

      2. That Defendants’ motion for a protective order (Docket 35) is denied as

        moot.

      Dated: June 14, 2021

                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                       23
